2019 IL App (1st) 172967
                                              No. 1-17-2967
                                                                       Third Division
                                                                         May 1, 2019
     ______________________________________________________________________________

                                                  IN THE
                                  APPELLATE COURT OF ILLINOIS
                                            FIRST DISTRICT
     ______________________________________________________________________________

     DANIEL MILLER,                         )           Appeal from the
                                            )           Circuit Court of
           Plaintiff-Appellant,             )           Cook County.
                                            )
      v.                                    )           No. 1-17-2967
                                            )
     THE BOARD OF TRUSTEES OF THE OAK )                 Honorable
     LAWN POLICE PENSION FUND,              )           Celia Gamrath,
                                            )           Judge, presiding.
           Defendant-Appellee.              )
     ______________________________________________________________________________

                   JUSTICE COBBS delivered the judgment of the court, with opinion.
                   Justices Howse and Ellis concurred in the judgment and opinion.

                                                OPINION

¶1         Following hearings, the Board of Trustees of the Oak Lawn Police Pension Fund (Board)

        issued an order awarding Daniel Miller a nonduty pension benefit and denying his request for

        line of duty disability pension benefit. Miller filed a complaint for administrative review in

        the circuit court of Cook County. The circuit court affirmed the Board’s decision. On appeal,

        Miller argues that the Board erred in its decision denying the line of duty disability pension

        benefits. For the reasons that follow, we affirm.

¶2                                          I. BACKGROUND
       No. 1-17-2967

¶3           The facts are derived from the pleadings and the record. Miller was a member of the Oak

          Lawn Police Department and held the rank of a patrolman. He was hired by the police

          department on May 1, 1996.

¶4                         A. Line of Duty Disability Pension Benefits Application

¶5           On April 28, 2014, Miller filed an application for a line of duty disability pension benefit,

          and in the alternative, a nonduty disability benefit. Miller alleged that he suffered “post

          traumatic stress disorder” (PTSD) as a result of multiple traumatic incidents covering an

          extended period of time. He alleged all of the incidents occurred while on duty as a police

          officer for the Village of Oak Lawn and these incidents further led to considerable personal

          issues.

¶6                                        B. Events Preceding 2010

¶7           Beginning in 1987, Miller served in the United States Marine Corps. He was on active

          duty from 1987 to 1991 and then transitioned into the reserve component of the United States

          Marine Corps. Miller was hired by the Oak Lawn Police Department on May 1, 1996.

¶8           In 2004, he was called for active duty and was deployed to Iraq where he engaged in

          active combat. While in Iraq, Miller shot and killed a 12-year-old enemy soldier, who had

          pointed an assault rifle at him. After returning from Iraq, he completed a postdeployment

          survey and was cleared to return to police duty.

¶9           From 2005 to 2008, Miller participated in “intensive counseling” through the Hines

          Veterans Affairs Hospital (VA) at the recommendation of his reserve unit.

¶ 10         In 2007 Miller returned to Iraq. During his second tour in Iraq, he was injured while

          riding in an armored vehicle. His vehicle struck a hole, resulting in Miller being thrown into

          the air and landing on a piece of metal. He was transported to a trauma center and later

                                                     -2-
       No. 1-17-2967

          diagnosed with a broken tailbone. After his 2007 tour in Iraq, the Oak Lawn Police

          Department referred him for a mental evaluation. Subsequently, he was released to active

          duty as a police officer.

¶ 11         Following, his first tour in Iraq, Miller’s wife, Julie, noticed that he had become

          obsessive-compulsive, lacked patience, and was temperamental. Following Miller’s second

          tour, she observed that he had disturbed sleeping patterns and withdrew from the family.

¶ 12                                          C. Events of 2010

¶ 13         On April 27, 2010, the VA medical reports indicated that Miller was rated an 80%

          military service connected disability that included a 50% disability for PTSD.

¶ 14                                         1. August 10, 2010

¶ 15         On August 10, 2010, Miller responded to the Chicago Ridge Mall for reports of shots

          fired. Miller testified that he located and observed the offender commit suicide. Miller

          completed a police report regarding the incident, but the report did not indicate that he

          witnessed the suicide. Miller later admitted that he never told any other police officer he

          witnessed the suicide. Furthermore, the dispatch log documented that Miller did not arrive at

          Chicago Ridge Mall until after the shooting occurred.

¶ 16                                         2. August 12, 2010

¶ 17         On August 12, 2010, Miller responded to an “armed subject call.” Miller stated he was

          the first officer on scene and observed a female shot in the chest and a male facedown on the

          ground. Miller claimed to have known the victim prior to her death and that he had spoken

          with her between 5 to 10 occasions. Miller stated that he did not touch the victim. However,

          the VA progress notes indicated that Miller responded to a murder/suicide incident in which



                                                     -3-
       No. 1-17-2967

          Miller “held his friend as she died.” Miller did not participate in any therapy immediately

          after the incidents of August 10, 2010, and August 12, 2010.

¶ 18         Officer Cihocki testified that he was working on August 12, 2010, when the murder

          suicide occurred in Oak Lawn. He stated he was the first officer on the scene and that Miller

          responded after him. He observed that the victims were dead, and he recalled that the female

          was facedown in a slumped fetal position.

¶ 19                                         3. October 13, 2010

¶ 20         On October 13, 2010, Miller went to the VA and sought treatment for alcohol

          consumption. His wife told him to seek treatment or she would file a divorce. He contacted

          and met his commander and another officer at the VA. While there, Miller yelled obscenities

          at the other officer. Miller ultimately accepted impatient treatment at the VA. He was placed

          on administrative leave pending an investigation for “conduct unbecoming” as a result of his

          behavior toward the other officer. Subsequently, two VA physicians cleared Miller for full

          police duty.

¶ 21                                         D. Events After 2010

¶ 22         On January 26, 2011, Miller was served with notice of internal investigation regarding

          his October 2010 conduct at the VA. On May 2, 2011, Miller and the police department

          mutually agreed that Miller would serve a 30-day suspension after which he would return to

          duty in the patrol division.

¶ 23         On October 13, 2013, Miller responded to a call that a baby had been stabbed. Miller

          never exited his patrol car but escorted the ambulance to the hospital. Miller testified that he

          observed emergency room staff conduct life saving efforts on the infant. He stated he was

          handed the infant’s bloody “onesie” as evidence. He placed it into a bag and tendered it to

                                                      -4-
       No. 1-17-2967

          detectives. Miller testified that he did not write any reports regarding the incident nor did he

          seal or initial the evidence bag. He further testified that he did not know if he was on the

          evidence log for this incident.

¶ 24         On February 26, 2014, officers responded to a house fire involving a murder/suicide.

          Miller was not on duty during the incident. However, he was later assigned to guard the

          scene. He did not enter the residence, but he observed the removal of bodies and those

          images brought back memories of incidents that he had seen during his military deployments.

          Miller did not accompany the bodies to the morgue and did not attend any autopsies. Neither

          did he seek any medical or psychological treatment after this incident.

¶ 25         On March 22, 2014, Miller was served with a divorce petition. On that same night, Miller

          was off duty and entered two taverns in Manhattan, Illinois, armed with a handgun. He

          consumed alcoholic beverages and at some point displayed his handgun. The police

          department’s internal investigation revealed that Miller was approached by two uniformed

          Manhattan police officers, pulled out his handgun, and pointed the gun at both officers. The

          officers commanded him to put his gun down, but Miller did not listen to their commands. As

          a result, the officers admitted Miller to the hospital for alcohol intoxication. During his time

          at the hospital, Miller reported no psychological issues to medical staff.

¶ 26         On March 24, 2014, the Oak Lawn Police Department placed Miller on paid

          administrative leave as a result of the incident in Manhattan. On April 28, 2014, Miller filed

          for line of duty disability pension benefits. On November 13, 2014, Miller was arrested by

          the Manhattan Police Department and charged with two counts of misdemeanor aggravated

          assault and driving under the influence.

¶ 27                        E. Pension Board Independent Medical Examinations

                                                      -5-
       No. 1-17-2967

¶ 28         Pursuant to section 3-115 of the Illinois Pension Code (Code) (40 ILCS 5/3-115 (West

          2016)), the Board had Miller examined by three licensed independent medical examiners, Dr.

          Steven Weine, Dr. Edward Tuder, and Dr. Catherine Frank.

¶ 29         Dr. Weine examined Miller on December 3, 2014, and certified him as disabled. Dr.

          Weine noted that “[t]he history and examination indicate that beginning in October 2010

          Miller met criteria for Post Traumatic Stress Disorder.” Dr. Weine further noted that “Officer

          Miller is presently disabled from Chronic PTSD following multiple traumatic exposures

          beginning with combat experiences in 2004.” Dr. Weine opined that being exposed to

          multiple traumatic events that came both from duty and nonduty related activities caused

          Miller’s chronic PTSD and ensuing disability. In addition to his report, Dr. Weine testified

          “this is not a case where I said I thought causality depended on one event. It depended on

          multiple events.”

¶ 30         Dr. Tuder examined Miller on December 10, 2014, and certified him as disabled. Dr.

          Tuder opined that Miller’s disabling conditions resulted from two specific identifiable acts of

          duty unique to police work. In addition to his report, Dr. Tuder testified that his opinion was

          premised upon Miller’s truthfulness regarding the incidents in August 2010. He testified that

          he would likely change his opinion regarding causation if Miller was not truthful about the

          events of August 2010. Miller repeatedly informed Dr. Tuder that there were no significant

          psychological consequences from his military service. However, Miller never disclosed that

          he sought and received PTSD disability from the VA. Dr. Tuder did not recall Miller

          informing him about his involvement in an off-duty incident involving alcohol after his wife

          served him divorce documents. Further, he did not recall Miller informing him that he was on

          administrative leave with pay pending criminal charges. Dr. Tuder testified that it is


                                                     -6-
       No. 1-17-2967

          important to be aware of disciplinary history and potential suspensions in assessing whether

          there was a causal relationship between an applicant’s PTSD and a specific unique

          identifiable act of police duty. Additionally, he noted that an applicant’s credibility is an

          important factor in allowing a doctor to make a determination on causation of his disability.

¶ 31         Dr. Frank examined Miller on December 17, 2014, and certified him as disabled. In her

          report Dr. Frank noted that “Ofc. Miller dates the onset of his illness to 2010, but his PTSD

          and depression predate this time period and are well documented in the records reviewed.”

          Dr. Frank further noted “[i]n addition, Ofc. Miller, although he attributes his symptoms to the

          traumas in 2010, continued to have periods of good to outstanding performance as a police

          officer following his psychiatric hospitalization in 2010 and his return to work.” Dr. Frank

          opined that “[w]ith a reasonable degree of medical certainty, it appears as though there was

          not a specific act which caused Ofc. Miller’s current impairment, but a cumulative number of

          acts in which death, injury, trauma, and a sense of helplessness were present; in both the

          military and in the police department.” Dr. Frank further noted that Miller’s current disability

          “[h]ad its origin in combat in the Marines with further exposure to traumas as a police officer

          which caused reoccurrence and exacerbation of symptoms.”

¶ 32         In addition to her report, Dr. Frank testified that the events of 2010 did not directly relate

          to Miller’s current request for disability. Dr. Frank testified that certain stressors could serve

          as stimulus and aggravate a preexisting PTSD condition. Dr. Frank opined that Miller had

          been able to discharge his duties until he was served with divorce documents and arrested.

¶ 33                                F. Pension Board Hearing and Decision

¶ 34         Following the hearings, the Board granted Miller a nonduty pension benefit. However,

          the Board unanimously denied Miller’s request for line of duty disability pension benefits. In

                                                      -7-
       No. 1-17-2967

          reaching its decision, the Board found Miller’s disability, PTSD, did not result from any

          specific identifiable act of “Police Duty.” Additionally, the Board found that Miller engaged

          in a pattern of misrepresentation and exaggeration as to the alleged “cause” of his disability.

          As a result, the Board placed no weight on Dr. Tuder’s conclusions because Miller concealed

          vital information that was necessary for Dr. Tuder to render an accurate opinion as to the

          cause of Miller’s disability. Accordingly, the Board found Miller’s testimony less than

          credible.

¶ 35                                    G. The Circuit Court’s Decision

¶ 36         Miller sought administrative review in the circuit court of Cook County. After

          considering the briefs and arguments of the parties, the circuit court affirmed the Board’s

          decision. This appeal followed.

¶ 37                                            II. ANALYSIS

¶ 38         On appeal, Miller contends (1) that the Board erred in denying his request for line of duty

          pension benefits and (2) finding that his testimony was not credible. We first address Miller’s

          latter contention that the Board erred in finding his testimony lacked credibility.

¶ 39                                        A. Credibility Findings

¶ 40         The findings and conclusions of an administrative agency on questions of fact are

          deemed prima facie true and will not be disturbed unless they are against the manifest weight

          of the evidence. Trettenero v. Police Pension Fund, 333 Ill. App. 3d 792, 849 (2002). When

          deciding claims, it is within the province of the pension fund board of trustees to resolve any

          conflicts presented by the evidence and to determine the credibility of witnesses. Peterson v.

          Board of Trustees of the Firemen’s Pension Fund, 54 Ill. 2d 260, 263 (1973). Additionally,

          “because the weight of the evidence and the credibility of the witnesses are within the

                                                      -8-
       No. 1-17-2967

          province of the [agency], there need only be some competent evidence in the record to

          support its findings.” Iwanksi v. Streamwood Police Pension Board, 232 Ill. App. 3d 180,

          184 (1992).

¶ 41         Here, the Board properly determined that Miller’s testimony lacked credibility. Miller

          testified that he did not receive treatment for PTSD prior to responding to a murder/suicide in

          August 2010. However, the record contradicts Miller’s testimony. The record reveals that

          Miller engaged in “intensive counseling” prior to his disabling acts. Notably, as early as

          April 27, 2010, Miller had been diagnosed and granted military related disability for PTSD.

          Miller’s contradictions continued. He testified that he observed an individual commit suicide;

          however, he authored an official police report and made no mention of this observation. In

          addition, Miller’s testimony is contradicted by dispatch log information and other police

          officer testimony. We find there is competent evidence in the record to support the Board’s

          finding that Miller was not credible. Thus, we will not disturb the board’s findings.

¶ 42         Miller relies on Lambert v. Downers Grove Fire Department Pension Board, 2013 IL

          App (2d) 110824, and Roszak v. Kankakee Firefighters’ Pension Board, 376 Ill. App. 3d 130

          (2007), to support his contention that the Board erred in finding him not credible. We find

          Miller’s reliance unavailing.

¶ 43         In Lambert, a firefighter applied for line of duty disability pension following an injury to

          his right knee during a training exercise. 2013 Ill App (2d) 110824, ¶ 3. Despite the findings

          of various independent medical examiners that he was unable to perform the duties of the

          job, the pension board denied his application. Id. ¶ 20. Having observed his physical

          condition and demeanor during his hearing, the pension board found that the firefighter was

          not a credible witness. Id. The board further found the statements that the firefighter made to


                                                     -9-
       No. 1-17-2967

          his physician and medical examiners regarding the pain he experienced were not credible

          because he was able, inter alia, to sit without pain, control his pain with medication, and

          video surveillance of the firefighter showed him walking up steps in his yard and carrying

          household objects around his home. Id. In reversing the board’s decision on appeal, the court

          determined that the firefighter’s testimony and the board’s observations were not inconsistent

          because the firefighter never testified that he could not sit, walk up steps, or carry household

          items. The court noted that the firefighter could not carry heavy objects like those he would

          be required to carry in the performance of his duties as a firefighter. Id. ¶ 36.

¶ 44         In Lambert, there was no inconsistency between the testimony of the firefighter and the

          evidence in the record. Here, however, Miller’s testimony was inconsistent with the evidence

          in the record. Miller’s testimony consistently contradicted his own police reports and other

          police officer testimony. Therefore, Lambert is inapposite.

¶ 45         In Roszak, the applicant firefighter was denied a line of duty disability pension by the

          board, despite the unanimous medical opinions of three independent medical examiners

          selected by the board finding that the firefighter was incapable of performing his duties. 376
Ill. App. 3d at 143. The board discredited the firefighter’s testimony as well as the medical

          opinions because the firefighter was evasive in responding to questions related to his job, his

          living arrangements, his earnings, and his net worth. Id. at 141-43.

¶ 46         The appellate court reversed the board’s decision. In doing so, the court reasoned that the

          opinions and diagnosis of the three independent medical examiners had been supported by

          physical examinations. Id. at 143-44. Therefore, it was improper for the board to use its

          determination that the plaintiff was not credible in responding to tangential questions to

          discredit the opinions of the medical examiners. Id.


                                                      - 10 -
       No. 1-17-2967

¶ 47         Roszak is distinguishable from the present case. In Roszak, the firefighter was evasive in

          responding to questions related to his job, his living arrangements, his earnings, and his net

          worth. Those questions were unrelated to the ultimate determination and did not impact the

          plaintiff’s veracity concerning his injuries. Unlike Roszak, Miller’s questionable testimony at

          the hearings was not tangential to his mental disability. Rather his testimony directly

          contradicted information in the record that impacted the ultimate conclusion of the Board’s

          findings. As such, Miller’s testimony concerning his injuries lacked credibility.

¶ 48                   B. Proper Legal Standard for Line of Duty Disability Pension Benefits

¶ 49         The parties disagree on the standard of review applicable to the Board’s decision denying

          Miller’s line of duty disability pension benefits. The provisions of the Administrative Review

          Law (735 ILCS 5/3-101 et seq. (West 2016)) govern judicial review of final administrative

          decisions of the Board. 40 ILCS 5/4-139 (West 2016).

¶ 50         In administrative proceedings, we review the decision of the administrative agency, not

          the judgment of the circuit court. Wade v. City of North Chicago Police Pension Board, 226
Ill. 2d 485, 504 (2007). When an administrative agency’s factual findings are contested, the

          court will only ascertain whether such findings of fact are against the manifest weight of the

          evidence. Cook County Republican Party v. Illinois State Board of Elections, 232 Ill. 2d 231,

          243 (2009). “An administrative agency decision is against the manifest weight of the

          evidence only if the opposite conclusion is clearly evident.” Abrahamson v. Illinois

          Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992). Conversely, if the dispute

          is over an agency’s conclusion on a point of law, the decision of the agency is subject to

          de novo review by the courts. Cinkus v. Village of Stickney Municipal Officers Electoral

          Board, 228 Ill. 2d 200, 210-11 (2008). We review a mixed question of law and fact under a


                                                     - 11 -
       No. 1-17-2967

          clearly erroneous standard. Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266, 273

          (2009). An administrative decision will be set aside as clearly erroneous only when the

          reviewing court is left with the definite and firm conviction that a mistake has been

          committed. Id. Under any standard of review, a plaintiff in an administrative proceeding

          bears the burden of proof, and relief will be denied if the plaintiff fails to meet that burden.

          Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d. 497, 532-33 (2006).

¶ 51         Miller advocates for a clearly erroneous standard, arguing that the issue decided by the

          Board involved a mixed question of law and fact. On the other hand, the Board contends that

          the manifest weight of the evidence standard is the proper standard because the Board’s

          decision involved only a question of fact.

¶ 52         Here, the relevant question is whether an act of duty caused or contributed to Miller’s

          mental disability, which has been routinely found to be a question of fact subject to the

          manifest weight of the evidence standard of review. Wade v. City of North Chicago Police

          Pension Board, 226 Ill. 2d 485, 504-05 (2007); Marconi, 225 Ill. 2d at 534; Carrillo v. Park

          Ridge Firefighters’ Pension Fund, 2014 IL App (1st) 130656, ¶ 22; Scepurek v. Board of

          Trustees of the Northbrook Firefighters’ Pension Fund, 2014 IL App (1st) 131066, ¶ 24;

          Rose v. Board of Trustees of the Mount Prospect Police Pension Fund, 2011 IL App (1st)
102157, ¶ 94; Covello v. Village of Schaumburg Firefighters’ Pension Fund, 2018 IL App

          (1st) 172350, ¶ 42; Village of Oak Park v. Village of Oak Park Firefighters Pension Board,

          362 Ill. App. 3d 357 (2005). In our review, we treat the findings and conclusions of the

          administrative agency as prima facie correct. Kappel v. Police Board, 220 Ill. App. 3d 580,

          588 (1991). We do not reweigh the evidence or substitute our judgment for that of the

          agency. Marconi, 225 Ill. 2d at 532. “When sufficient evidence in the record supports an


                                                       - 12 -
       No. 1-17-2967

          administrative agency’s findings, the decision will not be reversed.” Collura v. Board of

          Police Commissioners, 135 Ill. App. 3d 827, 839 (1985).

¶ 53                             C. Line of Duty Disability Pension Benefits

¶ 54         Miller contends that the Board erred in denying him line of duty disability pension

          benefits. Under section 3-114.1 of the Code (40 ILCS 5/3-114.1(a) (West 2016)), a police

          officer qualifies for a line of duty pension equal to 65% of the salary attached to the officer’s

          rank on the police force at the date of suspension of duty or retirement if “as the result of

          sickness, accident or injury incurred in or resulting from the performance of an act of duty,

          [the officer] is found to be physically or mentally disabled for service in the police

          department.”

¶ 55         The Code defines an “act of duty” as follows:

                 “Any act of police duty inherently involving special risk, not ordinarily assumed by a

                 citizen in the ordinary walks of life, imposed on a policeman by the statutes of this

                 State or by the ordinances or police regulations of the city in which this Article is in

                 effect or by a special assignment; or any act of heroism performed in the city having

                 for its direct purpose the saving of the life or property of a person other than the

                 policeman.” 40 ILCS 5/5-113 (West 2016).

¶ 56         Miller argues that the Code does not preclude line of duty benefits for aggravation of a

          mental disability. Citing Alm v. Lincolnshire Police Pension Board, 352 Ill. App. 3d 595

          (2004) and Devaney v. Board of Trustees of the Calumet City Police Pension Fund, 398 Ill.

          App. 3d 1 (2010), he posits that line of duty disability pension benefits are available for

          aggravation of a preexisting condition, in this case, his PTSD. We disagree.




                                                     - 13 -
       No. 1-17-2967

¶ 57         We first address Miller’s reliance on Alm and Devaney. In Alm, the plaintiff, a member of

          his police department’s bicycle patrol unit, suffered a sudden tear in the medial meniscus of

          his right knee while pedaling his bicycle. 352 Ill. App. 3d at 596. The injury required

          surgery, and as a result, he was restricted from performing in various physical activities that

          affected his ability to perform his job. Id. at 596-97. He applied for and was denied line of

          duty disability benefits. Id. at 596. The appellate court reversed, finding that the plaintiff was

          performing duties involving special risk because it had no clear counterpart in civilian life.

          Id. at 602-03. The court described that the plaintiff may have suffered from a cumulative

          stress injury in relation to his knee during the course of his patrol work. Id. at 601.

¶ 58         The court focused specifically on preexisting conditions related to physical injuries

          stating, “section 3-114.1 does not bar the award of a line-of-duty disability pension based

          upon the aggravation of a preexisting physical condition.” (Internal quotation marks

          omitted.) Id. at 598 (quoting Olson v. City of Wheaton Police Pension Board, 153 Ill. App.
3d 595, 598 (1987)). However, the court noted that “a line-of-duty benefit is not available if

          the disabling condition is job-related stress associated with the general nature of police work

          or with circumstances such as interpersonal conflicts and concern about job performance,

          which are common in civilian workplaces.” Id. at 600.

¶ 59         Miller misperceives the import of the term “aggravating preexisting condition” utilized

          by this court in Alm. We understand Alm only to mean that when reviewing a police officer’s

          application for line of duty pension benefits the pension board and courts can look at the

          aggravating preexisting physical condition in relation to the officer’s physical injuries. See

          id. at 598. Thus, Alm is inapplicable.




                                                      - 14 -
       No. 1-17-2967

¶ 60         Miller’s reliance on Devaney is similarly misplaced. In Devaney, the plaintiff had

          suffered from a preexisting degenerative disk disease prior to becoming a police officer. 398
Ill. App. 3d at 2. Later, while on the police force, plaintiff engaged in a physical altercation

          with a suspect, which resulted in an injury to his back. Id. He was placed on work

          restrictions, and after surgery he was no longer able to return to full duty or serve in any

          other capacity as a police officer. Id. at 4. Devaney specifically deals with a physical injury,

          which is distinguishable from Miller’s mental stress. As noted above, the theory of

          “aggravating preexisting physical conditions” is inapplicable in matters that concern mental

          disability. Thus, Devaney is inapposite.

¶ 61         Miller next contends that he is “unaware of any legal authority supporting a conclusion

          that an applicant must pinpoint one specific act as being the cause of the mental disability.”

          Our research reveals several cases that have noted that an officer seeking a line of duty

          pension must present medical evidence showing a specific identifiable act of employment

          caused his disability.

¶ 62         For example, in Robbins v. Board of Trustees of the Carbondale Police Pension Fund,

          the plaintiff claimed that his mental disability resulted from witnessing a suicide by shotgun

          during patrol duty and not generalized stress. Robbins v. Board of Trustees of the Carbondale

          Police Pension Fund, 177 Ill. 2d 533, 536-37 (1997). He contended that the reports of the

          pension board’s psychologist and his three retained psychologists indicated conclusively that

          his disability resulted specifically from witnessing the suicide. Id. at 544. The pension board

          denied the plaintiff’s line of duty pension benefits request, and our supreme court affirmed

          the decision. Id. at 537, 545. In affirming, the court specifically noted that in examining duty

          related stress cases “courts have required that plaintiff-police officers demonstrate their


                                                     - 15 -
       No. 1-17-2967

          disabilities are the result of a specific, identifiable act of duty unique to police work.”

          (Internal quotation marks omitted.) Id. at 542. The court determined that the doctors who

          treated and examined the plaintiff agreed that his stress was related to his police work;

          however, the stress was not connected to any specific act that the plaintiff performed as a

          police officer. Id. at 544. In fact, one of the psychologist opined that the plaintiff’s

          “continuous exposure to possible violence, as well as the pace of his duties in general, were

          of considerable stress.” (Emphasis and internal quotation marks omitted.) Id.

¶ 63         Further, in Ryndak v. River Grove Police Pension Board, the plaintiff testified that in his

          22 years as a police officer, he had been “shot at, beaten, seen people die in automobile

          accidents[,] and had a fellow officer die right in front of him.” Ryndak v. River Grove Police

          Pension Board, 248 Ill. App. 3d. 486, 487 (1993). He recalled a specific instance in 1990

          where he was beaten by an individual, which ultimately required him to have reconstructive

          surgery. Id. His personal physician observed that the plaintiff “suffered multiple stresses

          while employed in the police department,” and that his mental disability was the “result of

          the circumstances of his police occupation.” Id. at 488. Four psychiatrists also examined

          plaintiff. The pension board denied the plaintiff a line of duty pension.

¶ 64         In upholding the pension board’s decision, the appellate court noted that although the

          physician found that plaintiff’s mental disability “was caused by specific acts of his police

          service, the only psychiatrist to discuss a causal connection between plaintiff’s employment

          and his psychological disability *** specifically stated that plaintiff’s disability was not

          caused by an act of police service.” Id. at 490. Furthermore, plaintiff’s stress and depression

          were the result of “the violent nature of police duties” and were “problems related to the

          general nature of being a police officer, and not to a specific act of police service.” Id.; see


                                                     - 16 -
       No. 1-17-2967

          also Coyne v. Milan Police Pension Board, 347 Ill. App. 3d 713, 725 (2004) (“[T]he record

          is replete with evidence that [the plaintiff’s] psychological disorder resulted from the

          cumulative effect of traumatic duties he performed over his career as a police officer.”).

¶ 65         Here, although Miller’s PTSD diagnosis may be related in part to his police work, it does

          not necessarily follow that his disabling stress was triggered or resulted from the

          performance of a specific and identifiable act of police duty inherently involving special risk

          and not ordinarily assumed by a citizen in the ordinary walks of life. See 40 ILCS 5/5-113

          (West 2016). The record demonstrates that Miller’s police work generally contributed to his

          stress along with other external factors, for example his military experience and difficulties in

          his marriage. Even disregarding the external factors, Miller witnessing multiple violent

          incidences as a police officer alone would not satisfy the “act of duty” requirement for a duty

          related mental disability claim.

¶ 66         Furthermore, the record indicates that the medical examiners determined that Miller’s

          disability was a result of cumulative events, rather than a specific act of duty. Dr. Frank

          found that Miller’s PTSD and depression predate 2010 and are well documented in Miller’s

          medical records. Dr. Frank opined that “with a reasonable degree of medical certainty, it

          appears as though there was not a specific act which caused [Miller’s] current impairment,

          but a cumulative number of acts in which death, injury trauma, and a sense of helplessness

          were present; both the military and in the police department.” Dr. Weine’s medical

          conclusions were consistent with Dr. Frank’s findings. Dr. Weine concluded that Miller’s

          disability was not the result of a specific act of duty but, rather, “multiple traumatic event that

          came both from non-duty and from duty related activities.”




                                                      - 17 -
       No. 1-17-2967

¶ 67         We note that Dr. Tuder’s conclusion was contrary to Dr. Frank’s and Dr. Weine’s

          conclusions. However, Miller concealed vital information from Dr. Tuder causing him to

          render an inaccurate opinion as to the causation of Miller’s disability. Therefore, the Board

          placed no weight on Dr. Tuder’s conclusion.

¶ 68         Notwithstanding Dr. Tuder’s conclusion, the conclusions of the other medical examiners

          were that Miller’s disability was a result of cumulative events, and conclusion to the contrary

          was not clearly evident. Carrillo, 2014 IL App (1st) 130656, ¶ 21. We find that the Board’s

          decision was not against the manifest weight of the evidence.

¶ 69                                         III. CONCLUSION

¶ 70         For the reasons stated, we affirm the judgment of the circuit court of Cook County, which

          affirmed the Board’s decision.

¶ 71         Affirmed.




                                                    - 18 -